DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1—4, 6-13 and 15-20 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and any claims dependent on it, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “fresh” is indefinite because it is unclear as to what the scope of the term imparts to the claim, because by definition “fresh” means a variety of things, including: recently made, recently obtained; not spoiled, new, recently harvested, recently picked, not canned, not frozen, or not preserved.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over MR in view of the combination of Tunstall, eHomebody, Jacqueline, Klavinski, Keller and Huetink.
MR: Molecular Recipes: Cryofiltration: Perfectly Clear Juice from Fruits and Veggies; published online at least by Jan. 30, 2015 at: https://web.archive.org/web/20150130014813/http://www.molecularrecipes.com/techniques/cryofiltration-perfectly-clear-juice-fruits-veggies/


Tunstall: Clarifying Tomatoes –Cryofreezing; published Oct 6, 2014 at: https://www.abarabove.com/cryofreezing/

eHomebody: Freezing Tomato Juice; published online Aug. 20, 2010 at: https://ehomebody.blogspot.com/2010/08/freezing-tomato-juice.html


Jacqueline: The Totally Easy Way To Freeze Diced Or Pureed Tomatoes; published online September 18, 2012 at https://deeprootsathome.com/totally-easy-way-to-freeze-tomatoes/



Klavinski: Thaw your frozen foods safely;  Michigan State University Extension; published November 15, 2013.
Keller: The Essence of Tomatoes; published Aug. 01, 2001 at: http://articles.latimes.com/2001/aug/01/food/fo-29282

Huetink: Tomato juices and tomato juice concentrates…; published Oct. 08, 1986. 




Independent claim 1
MR teaches a method of making substantially solid-free and clear tomato water (see the short article)

Reducing whole tomatoes into pulp and liquid material 
MR teaches the method, comprises the step of mincing tomatoes into pulp and liquid (see step 2), which anticipates the claim of cutting, dicing, pressing, juicing or otherwise reducing tomatoes into pulp and liquid material.

MR does not discuss the mincing includes whole tomatoes.
Tunstall also teaches methods of making clear tomato juice and further provides that the tomatoes are chopped, which provides that the mincing is of whole tomatoes.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making clear tomato juice, as MR, to start by mincing whole tomatoes, as claimed, because Tunstall illustrates that the art finds such a step to be suitable for similar intended uses, including methods of making clear tomato juice, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.

Removing at least some of the pulp 
MR does not discuss removing at least some of the pulp from the pulp and liquid material to form a filtered liquid material.

eHomebody also teaches methods of making and freezing tomato juice and further provides that the minced tomatoes are sieved (i.e. filtered) before they are frozen, to remove unwanted skins and seeds. One of skill in the art of cooking would have the common knowledge that by sieving minced tomatoes, that some of the pulp would also be removed, if even a miniscule amount that clings to the skin and seeds (see the short article).
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making frozen tomato juice, as the modified teaching of MR, to include a step wherein some of the pulp is removed from the minced tomatoes before they are frozen, as claimed, because eHomebody illustrates that the art finds such a step to be suitable for similar intended uses, including methods of making frozen tomato juice, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.

Freezing
MR teaches the method, comprises the step of freezing the material into a solid material (see step 3), which encompasses the claim of freezing the material into a frozen solid material.

Maintaining the frozen state 
MR teaches that the liquid is frozen, which means that the material had to have been maintained in a frozen state for some amount of time (see step 3).

MR does not discuss how long the frozen state is maintained.
MR does not discuss that the frozen state is for at least 24 hours at a temperature at or below 20°F.
Jacqueline also teaches methods of making frozen minced tomatoes/juice, and further provides that it is frozen for 6 to 8 month at zero degrees of below (See Storage section), which encompasses the claim of the frozen state being for at least 24 hours at a temperature at or below 20°F (see the short article).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making frozen minced tomatoes/juice, as the modified teaching of MR, to include a step wherein the step of freezing is for at least 24 hours at a temperature at or below 20°F, as claimed, because Jacqueline illustrates that the art finds such a step to be suitable for similar intended uses, including methods of making frozen minced tomatoes/juice, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.

Thawing
MR teaches the method, comprises the step of thawing the frozen  (i.e. solid) material to form a thawed material (see step 5), however, does not discuss the claimed temperature of the thawing step.




Klavinski also teaches methods of making juice and further provides that when thawing it is best to thaw in a refrigerator, at temperatures up to 40 degree F for the benefit of avoiding bacterial growth in the food (see the first through third paragraphs).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of thawing frozen juice, as the modified teaching above, to include a step wherein the step of thawing is thawing at a temperature of approximately 40°F, as claimed, because Klavinski illustrates that the art finds such a step to be beneficial (as discussed above) for similar intended uses, including methods of making thawed frozen juice (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Resting
MR teaches the method, comprises the step of resting the thawed material until the material separates into a clear tomato water (see step 5), which encompasses allowing the thawed material to rest.
MR does not discuss that the juice separates into a clear tomato water top layer and a particulate bottom layer.
Keller also teaches methods of making clarified tomato juice/tomato water, and further provides a scenario wherein tomato juice is clarified by straining it through a coffee filter after particles settle on the bottom. Such a teaching imparts that that the tomato juice is rested until it seperates into a clear liquid tomato water top layer and a solid particulate bottom layer (see line starting: One important technical point…”).
Further, Huetink teaches that the formation of a clear serum in the uppermost region of tomato juice can be explained by two distinct processes: 1. too much liquid, for which a given concentration of insoluble particles cannot fill the volume of the liquid container; and 2) a slowly diminishing volume of the precipitate during storage as a result of gradual collapse under gravity stress. The tomato serum has no effect on the settling of the particles (start reading on pg. 66). 
Huetink also provides that intact or disrupted cell walls from tomato pericarp (pulp) could not be suspended in the juice; and endogeneous enzymes in the juice affect the formation of a clear serum at the top of the juice (pg. 66+).
Therefore, the matter of the particulates settling to the bottom layer and the clear liquid being at the top of the juice are inherent to the physics of the juice itself.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making tomato juice, as MR, to include a step wherein the juice separates into a clear tomato water top layer and a particulate bottom layer, , as claimed, because the combination of Keller and Huetink illustrates that the art finds such a step to be suitable for similar intended uses, including methods of making tomato juice (Keller) , which further shows that it was known for such a thing to have been done; and that such a step naturally occurs as it is inherent to the physics of the tomato juice itself (Huetink). See MPEP 2144.07.

Drawing off the clear tomato water 
MR teaches the method, comprises the step of drawing off the clear tomato water (see step 6), which encompasses drawing off the clear liquid tomato water top layer from the thawed material.  

In summary, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods of making tomato juice with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  The prior art included each element claimed although not necessarily in a single reference, and one of ordinary skill in the art could have combined the elements as claimed by known methods of making tomato juice, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further, a predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
Further, applicant claims a formula for making a tomato juice that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  

It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. 
In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Dependent claims 
As for claim 5, the modified teaching, in Jacqueline, provides the material is frozen for 6 to 8 month at zero degrees of below (See Storage section), which encompasses the claim of allowing the material to rest is for a period of at least three hours. 

Claims 2-4 and 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of MR, eHomebody, Jacqueline, Keller and Huetink, as applied to claims 1 and 5, above, further in view of Lovejoy.
Lovejoy: The Best Tomato Plants for Juice ; Published online at least by May 27, 2013 at https://web.archive.org/web/20130527044321/https://homeguides.sfgate.com/tomato-plants-juice-55401.html

As for claim 2, MR does not discuss the use of heirloom tomatoes to make the clear tomato juice.
Lovejoy also teaches methods of making tomato juice and further provides that among the myriad tomato varieties available to gardeners (i.e. fresh tomatoes) for juice production, unlike mass-produced hybrids, heirloom or old-fashioned tomatoes more than make up for their lack of beauty with flavor and culinary versatility (see Large Tomato Varieties).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making tomato juice, as MR, to include the use of heirloom tomatoes, as claimed, because Lovejoy illustrates that the art finds them to be suitable for similar intended uses, including methods of making tomato juice (see MPEP 2144.07) further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

As for claim 3, since heirloom tomatoes are non-hybrid by definition, the teaching above encompasses the claim of their use.

As for claim 4, Lovejoy provides the use of fresh tomatoes, as discussed above.

As for independent claim 13, the modified teaching of claims 1 and 5 above, and 2-3 herein, which are incorporated herein and provides all of the limitations claimed, including wherein the tomatoes are heirloom and heritage types.

As for claim 14, please see the rejection of claims 5 above, incorporated herein.

As for claim 16, MR teaches to peel tomatoes and remove seeds then cutting and blending (steps 1-2), which imparts that the step of reducing whole tomatoes into pulp and liquid material comprises removing seeds and skins from the pulp and liquid material.  




Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over MR in view of the combination of Tunstall, eHomebody, Jacqueline, Klavinski, Keller and Huetink, as applied to claims 1 and 5 above, further in view of FM.
FM: Food Matters: 3 Juice Recipes Freshly Pressed With Love; published online at least by July 28, 2016 at: https://www.foodmatters.com/recipe/3-juice-recipes-freshly-pressed-with-love

As for claim 6, MR does not discuss the use of a cold-press juicer system to make the juice.
FM also teaches methods of making tomato juice (see SPICY TOMATO, GREENS, FENNEL recipe), and further provides benefits to using a cold press juice system include: it packs an energy boost, replenishes nutrient levels, enhances beauty with younger more radiant looking skin; tastes amazing and offers a convenient way to incorporate fresh fruits and vegetables into busy daily routines. 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making juice, as the modified teaching above, to include the use of a cold-press juicer system, as claimed, because FM provides multiple benefits to its use; and further illustrates that the art finds said type of juicer as being suitable for similar intended uses, including methods of making juice (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.




As for claim 7, MR teaches to peel tomatoes and remove seeds then cutting and blending (steps 1-2), which imparts that the step of reducing whole tomatoes into pulp and liquid material comprises removing seeds and skins from the pulp and liquid material.  


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of MR, eHomebody, Jacqueline, Keller, Huetink, and Lovejoy, as applied to claims 2-4 and 13-15 above, further in view of FM. 
As for claim 15, please see the rejection of claims 6 above, incorporated herein.


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over MR in view of the combination of Tunstall, eHomebody, Jacqueline, Klavinski, Keller and Huetink, as applied to claims 1 and 5 above, further in view of Petruzzi.
Petruzzi: Thermal Treatments for Fruit and Vegetable Juices and Beverages: A Literature Overview; published: 30 May 2017, Comprehensive Reviews in Food Science and Food Safety.
 
Heating the juice (claims 8-9)
As for claims 8-9, MR does not discuss the heating of the juice.
Petruzzi also teaches methods of making juice, and further provides that the most commonly known thermal treatment includes a step of high temperature-long time (HTLT), a heat treatment of equal to or over 80 °C for a time of greater than 30 seconds (see the Thermal Treatment section).

Such a teaching makes obvious the use of a step of heating the juice:
to a temperature from 170°F to 190°F, as in claim 8; and
for a period from five minutes to fifteen minutes, as in claim 9.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making juice, as the modified teaching above, to include a heating step, as claimed, because Petruzzi illustrates that the art finds such a process to be suitable for similar intended uses, including methods of making juice (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of MR, eHomebody, Jacqueline, Keller, Huetink, and Lovejoy, as applied to claims 2-4 and 13-15 above, further in view of Petruzzi.
As for claims 17-18, please see the rejection of claims 8-9 above, incorporated herein.







Claims 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MR in view of the combination of Tunstall, eHomebody, Jacqueline, Klavinski, Keller and Huetink, as applied to claims 1 and 5 above, further in view of NCHFP.
NCHFP: National Center for Home Food Preparation: S electing, Preparing and Canning Tomatoes; adapted from the "Complete Guide to Home Canning," Agriculture Information Bulletin 


No. 539, USDA; published online at least by Nov. 03, 2011 at: https://web.archive.org/web/20111103094126/https://nchfp.uga.edu/how/can_03/tomato_juice.html


Preserving juice with lemon juice (i.e. citric and ascorbic acid)
The modified teaching does not discuss methods of preserving the juice made, as in claim 10, including the addition of lemon juice (i.e. citric acid and ascorbic acid (vitamin C), and in claims 11-12 and 20.
NCHFP also teaches methods of making tomato juice and further provides that as part of the preservation method (i.e. canning) lemon juice (i.e. citric acid and vitamin C) is added to the juice (2nd para. of Procedure section).
Such a teaching encompasses the claim of preserving the juice made, as in claim 10, including the addition of an effective amount of citric acid, as in claims 11 and 20; and ascorbic acid, as in claim 12.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making tomato juice, as the modified teaching above, to include a step of preservation, as claimed, because NCHFP illustrates that the art finds such a step to be suitable for similar intended uses, including methods of making tomato juice (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of MR, eHomebody, Jacqueline, Keller, Huetink, and Lovejoy, as applied to claims 2-4 and 13-15 above, further in view of NCHFP.
As for claim 19, please see the rejection of claim 10 above, incorporated herein.

Response to Arguments
It is asserted, that by this Reply, applicant has canceled claims 5 and 14. Thus, claims 1-4, 6-13, and 15-20 are pending in this application and stand rejected. 
In response, Applicant’s timely response is appreciated.
 
It is asserted, that the claims were objected to because of the use of capital letters in multiple terms. Applicant has amended the claims to correct this informality and respectfully submits this objection is now moot. 
In response, Applicant’s timely response is appreciated, and said Objection is not re-issued herein.




It is asserted, that claims 1, 4-5, 14, and any claims dependent therefrom, stand rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. 
Applicant has amended claim 1 to clarify that it is a frozen solid material that is thawed. 
Applicant submits that the term "fresh" in claim 4 should be given its ordinary and customary meaning and is definite. 
Applicant has canceled claims 5 and 14 thereby mooting this rejection. 
In response, Applicant’s response is appreciated and the rejections of claims 1, 5 and 14 have not been reissued herein, however, the term “fresh” has multiple ordinary and customary meanings, therefore it remains indefinite.

It is asserted, that claims 1 and 5 stand rejected under 35 U.S.C. § 103 as being unpatentable over MR (Molecular Recipes: Cryofiltration: Perfectly Clear Juice from Fruits and Veggies) in view of the combination of Tunstall (Clarifying Tomatoes - Cryofreezing), eHomebody (Freezing Tomato Juice), Jacqueline (The Totally Easy Way To Freeze Diced Or Pureed Tomatoes), Klavinski (Thaw your frozen foods safely), Keller (The Essence of Tomatoes), and Huetink (Tomato juices and tomato juice concentrates). Applicant respectfully traverses this rejection. 



The Office has failed to present a prima facie case of obviousness. Further, the examiner has merely used hindsight analysis, using the claims as a reference, to pick and choose selected portions of references in an attempt to create a facsimile of the invention. 
In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But in this case examination only took into account knowledge which was within the level of ordinary skill at the time the claimed invention was made, and did not include knowledge gleaned only from the applicant’s disclosure, therefore such a reconstruction is proper. 

It is asserted, that the examiner has ignored portions of references that teach away from the claimed invention. 
A. The MR reference purportedly discloses a process for cryopreservation of perfectly clear juices from fruits and vegetables. The process has six steps and steps 1 and 3-5 are obscured by a banner ad "Don't Miss Out." It appears that MR discloses a process for: Tomato water using cryofiltration as follows: 
1. Peel tomatoes by placing in boiling water followed by cooling in 
ice cold water and then peeling and removing the seeds. 
2. Cut the tomatoes into small pieces and blend. 
3. Place tomato puree in a flat container into a freezer. 

4. Line a perforated steam table with four layers of cheesecloth and 
place inside a pan of the same size. 
5. Remove frozen tomato puree from container and place it over the 
cheesecloth and store.... 
6. Collect the clear tomato water from the bottom steam table pan. 
B. Tunstall discloses a method for making tomato water by placing frozen tomatoes into a colander set inside a bowl and allowing the tomatoes to thaw. During thawing a yellow liquid collects in the bowl and that is your tomato water. 
C. eHomebody discloses a method of making tomato juice which includes the step of simmering the tomatoes for 15 minutes and then filtering and freezing the tomato juice. Thus, the resulting tomato juice has a full red color and contains an abundance of solid material. Thus, a person having ordinary skill in the art would not think of combining eHomebody with MR. eHomebody is creating a product that is antithetical to the clear tomato water of MR. It also teaches away from the claims that require a clear, substantially solid free liquid. Thus, this combination of references should be disallowed, and the rejection of these claims should be withdrawn. 
D. Jacqueline discloses a method of freezing diced or pureed tomatoes. The steps include cutting up tomatoes, placing the cut-up tomatoes into a bag, and placing the bag in a freezer to preserve the tomatoes for six to eight months. The temperature should be zero degrees Fahrenheit or below, and more preferably should be -10°F to -20°F. There is no disclosure in Jacqueline of filtering out solids to form a clear liquid substantially free of solid material and then freezing the filtered liquid. 

E. Klavinski discloses a method of thawing frozen food at a temperature of 40°F. 
F. The Office relies on Keller and Huetink for this step. At page 8 of the Office Action, the examiner states that Keller "provides a scenario wherein a thawed material separates into a particulate bottom layer, which means the clear tomato water is in the top layer (see line starting: One important technical point...")." However, applicant cannot find such a scenario. Rather, Keller discloses a method for forming tomato water by pureeing tomatoes, wrapping them in a cheesecloth and placing them in a colander or hanging it above a bowl to collect the tomato water. Keller further discloses, in the sentence starting "One important technical point," is that the tomato water does not have to be clear for certain applications. However, for those applications where clarity is important this is achieved by heating the tomato water to a simmer and skimming off the solids from the top and then filtering the water through a towel. The remainder of this step is obscured by a banner ad. 
Thus, Keller teaches obtaining the desired clear tomato water from the bottom layer of the formerly unclear tomato water. Accordingly, Keller does not disclose the step of removing a liquid layer from a top of a suspension as as required by the claims. Rather it teaches the opposite. 
Huetink discloses a study of the factors contributing to the gross viscosity of tomato juices and tomato juice concentrates. There is no disclosure in Huetink of a process for forming substantially clear tomato water by removing from a top layer of a thawed mixture of tomato solids and liquid that has been allowed to rest and separate into distinct layers. 
In response, 
On item C. MR. eHomebody: Mr. eHomebody is provided to show that it was known to making and freezing tomato juice by using a step wherein minced tomatoes are sieved (i.e. filtered) before they are frozen, to remove unwanted skins and seeds. Juice has not been created or clarified at this point in the process.
A teaching away is a teaching the explicitly teaches something should not be done that destroys a previously applied reference.  In this case eHomebody does not teach away the use of clear tomato juice.   
On item D. Jacqueline: As for no disclosure in Jacqueline of filtering out solids to form a clear liquid substantially free of solid material and then freezing the filtered liquid, this is a piecemeal analysis of the rejection of record that merely picks apart the references, versus taking the rejection as a whole. 
MR teaches a method of making substantially solid-free and clear tomato water (see the short article), then Mr. eHomebody is provided to show that it was known to making and freezing tomato juice by using a step wherein minced tomatoes are sieved (i.e. filtered) before they are frozen, to remove unwanted skins and seeds. 
On item F. Keller and Huetink: The citations and obviousness statement of the Keller reference do not need to be changed to impart further clarity to what is applied, therefore the rejection of record stands.  
The cited paragraph of Keller, a three sentence paragraph, is clear that when making clarified tomato juice/tomato water the tomato juice is clarified by straining it through a coffee filter after particles settle on the bottom, which imparts that that the 
Huetink is then provided to show why settlement sinks to the bottom laver, because intact or disrupted cell walls from tomato pericarp (pulp) can not be suspended in the juice/water; and endogeneous enzymes in the juice affect the formation of a clear serum at the top of the juice.
As for the use of multiple references, in this case, a person of ordinary skill would have been able to fit the teachings of multiple patents together like pieces of a puzzle (MPEP 2141.03) because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods of making tomato juice with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  The combination of prior art elements according to known methods to yield predictable results is considered an exemplary rational for obviousness (MPEP 2143), therefore the rejection of record is proper.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hatanaka (20100086643) teaches a method of making a clear tomato juice using steps of cutting, removing, freezing, thawing and separating.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793